Justice EID,
concurring in the judgment.
29 Just last year, this court stated that, in order to maintain a claim of plain error, a defendant must demonstrate "a reasonable possibility that the [error] contributed to the defendant's conviction." Tumentsereg v. People, 247 P.3d 1015, 1019 (Colo.2011) (emphasis added). This standard has been a mainstay of our plain error jurisprudence for at least four decades, having been cited in literally hundreds of Colorado cases. Yet the majority today jettisons this standard as a forty-year wrong turn, all in an effort to show that plain error prejudice is actually a higher standard than that recognized for ineffective assistance of counsel claims, which require a showing that there is a "reasonable *123probability" the outcome would have been different. Ardolino v. People, 69 P.3d 73, 76 (Colo.2003) (citing Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984) (emphasis added)). Not only does the majority call into question forty years of Colorado precedent, in the process it artificially inflates the difficulty of demonstrating prejudice for plain error, and artificially diminishes the degree of prejudice necessary to demonstrate ineffective assistance of counsel. Because, in my view, there is no appreciable difference between the two prejudice standards, the court of appeals was correct in its determination that defendant's ineffective assistance claim fails for the same reason his plain error claim failed on direct review-that is, because he has failed to show that the error contributed to his conviction. Accordingly, I concur only in the majority's judgment.
130 Both a plain error claim on direct review and a claim for ineffective assistance of counsel on post-conviction review require a defendant to demonstrate that the error in question contributed in some way to his conviction. In the ineffective assistance context, we have said that a defendant must show that "there is a reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding would have been different." Id. at 76 (2003) (emphasis added) (citing Strickland, 466 U.S. at 694, 104 S.Ct. 2052). In order to show plain error, by contrast, we have held-as recently as last year--that the defendant must show that there is a "reasonable possibility" that the error contributed to defendant's conviction. Tumentsereg, 247 P.3d at 1019. A reasonable "probability" is a higher standard-thus requiring a greater showing of prejudice-than a reasonable "possibility." Seq eg., Krutsinger v. People, 219 P.3d 1054, 1063 (Colo.2009) (referring to the "hierarchical distinction" between the two verbal formulations). In practice, however, there may be no appreciable difference between the two standards for prejudice. See, eg., id. (noting that this court has occasionally used the terms interchangeably); see also United States v. Domingues Benites, 542 U.S. 74, 83, 124 S.Ct. 2333, 159 L.Ed.2d 157 (2004) (citing Strickland, 466 U.S. at 694, 104 S.Ct. 2052, to define plain error prejudice under federal rules). Under either scenario, if a defendant is unable to demonstrate plain error prejudice on direct review, he will be unable to demonstrate the prejudice required to establish ineffective assistance of counsel on post-conviction review. Applying this reasoning here, because the defendant was unable to establish on direct review that there was a reasonable possibility that the instructional error contributed to his conviction, he likewise is unable to demonstrate on post-convietion review that there was a reasonable probability that his counsel's failure to correct the instructional error contributed to his convietion.
1 31 The majority rejects this reasoning by finding that the "reasonable possibility" standard of plain error review is actually a higher standard than the "reasonable probability" formulation of an ineffective assistance of counsel claim brought on post-conviction review. Maj. op. at 119. The majority justifies its conclusion on the ground that the "reasonable possibility" formulation of plain error prejudice is simply a forty-year mistake, id. at 122, albeit one that has been repeated numerous times by this court, and as recently as last year, seg, e.g., Tumentsereg, 247 P.3d at 1019; Lehnert v. People, 244 P.3d 1180, 1185 (Colo.2010); Kaufman v. People, 202 P.3d 542, 549 (Colo.2009); People v. Miller, 113 P.3d 743, 750 (Colo.2005); People v. Weinreich, 119 P.3d 1073, 1078 (Colo.2005); People v. Stewart, 55 P.3d 107, 120 (Colo.2002); People v. Garcia, 28 P.3d 340, 344 (Colo.2001)1 The majority suggests that, although we have applied the "reasonable possibility" standard in numerous cases, we should now look only to the alternative way in which we have described plain error-that is, as an error that "so undermines the fundamental fairness of the trial itself as to cast serious doubt on the reliability of the judgment of conviction." Maj. op. at 22; see, e.g., Lehnert, 244 P.3d at 1185; Kouf-man, 202 P.3d at 549; Miller, 113 P.3d at 750; Weinreich, 119 P.3d at 1078; but see *124Tumentsereg, 247 P.3d at 1019 (using only the "reasonable possibility" formulation). According to the majority, the "cast serious doubt" language suggests a higher degree of prejudice than the "sufficient to undermine confidence in the outcome" language we have used in the ineffective assistance context, see Ardolino, 69 P.3d at 76 (citing Strickland, 466 U.S. at 694, 104 S.Ct. 2052) ("[A] reasonable probability means a probability sufficient to undermine confidence in the outcome."), and therefore a defendant who fails to show the error "cast serious doubt" on his conviction on direct review may still be able to show that it "undermine[d] confidence" in the conviction on post-conviction review. Maj. op. at 1 19.
4 82 But the majority's attempt to refocus attention to the "cast serious doubt" language of our plain error case law is unavailing. We borrowed that language from U.S. Supreme Court jurisprudence considering the plain error standard of Fed.R.Crim.P. 52(b), the federal analog of our plain error rule. See Wilson v. People, 743 P.2d 415, 420 (Colo.1987) (citing United States v. Young, 470 U.S. 1, 16, 105 S.Ct. 1038, 84 L.Ed.2d 1 (1985)). In a recent case considering the amount of prejudice required to satisfy a claim under the federal plain error rule, the Supreme Court adopted the "undermine confidence" formulation from Strickland, stating that to show prejudice for federal plain error, a defendant must "satisfy the judgment of the reviewing court, informed by the entire record, that the probability of a different result is 'sufficient to undermine confidence in the outcome' of the proceeding." Domin-gues Benites, 542 U.S. at 83, 124 S.Ct. 2333 (citing Strickland, 466 U.S. at 694, 104 S.Ct. 2052). In other words, the Supreme Court apparently sees no appreciable difference between an error that casts "serious doubt" on the conviction and one that "undermine[s] confidence" in the conviction. In my view, nor should we.
133 Importantly, this case is about more than simple semantics. In the process of drawing comparisons between the two prejudice standards, the majority pumps up the plain error standard, stressing just how serious the error must be to constitute plain error. Maj. op. at 118. According to the majority, "[pllain error review allows the opportunity to reverse convictions in cases presenting particularly egregious errors, [and] reversals must be rare to maintain adequate motivation among trial participants to seek a fair and accurate trial the first time." Id. at 123. By contrast, ineffective assistance claims "do not require the same balancing of interests," and should be governed by a lower standard of prejudice because of the importance of the Sixth Amendment right to counsel. Id. at 1% 19, 24. All of this implies that, to use the majority's terminology, "reversals" based on ineffective assistance of counsel should not be as "rare," nor limited to cases where there is "a particularly egregious error[ ]." Id. at 128. In other words, the majority suggests that not only are the two inquiries different, but that one (ineffece-tive assistance) is easier than the other (plain error). Id. at 1% 20, 24.
4 34 The majority reinforces this message by suggesting that a district court must take care to perform a "separate, fact-specific analysis pursuant to Strickland" when determining whether a defendant can demonstrate prejudice. Id. at 127. In this case, for example, the court of appeals concluded on direct review that the instructional error at issue-the erroneous addition of "or otherwise" to the "forcibly seized" language of the asportation element of kidnapping-did not "cast serious doubt" on the defendant's conviction "[blecause the record contains overwhelming and undisputed evidence of defendant's participation in the forcible removal of [the victim] from his apartment." People v. Hagos, No. 03CA315, slip. op. at 7, 2005 WL 3313169 (Dec. 8, 2005), cert. denied, No. 06SC89, 2006 WL 1644001 (Apr. 17, 2006). Before us, the defendant argues that the court of appeals erred in this conclusion, contending that the evidence regarding whether he actually used or agreed to use force "was contested, contradicted, and far from overwhelming." Under the majority's "fact-specific analysis," a trial court must reevaluate whether the evidence was indeed overwhelming, or whether it was something less than that such that confidence in the outcome could be undermined. Maj. op. at 1 19, 26 (concluding that the "facts of this *125case as established by the record" demonstrate that the evidence regarding asportation was not "disputed"). While we have emphasized that it will often be necessary when considering an ineffective assistance claim to hold a hearing on whether an attorney's acts or omissions were reasonable "strategie choices," People v. Gross, 2012 CO 60, T11, 287 P.3d 105 (citing Ardolino, 69 P.3d at 77), today's opinion implies that such hearings will be similarly necessary to determine prejudice, see Villarreal v. People, 2012 CO 64, 116-7 (decided today in conjunction with this case) (affirming the court of appeals on the ground that the trial court "properly conducted a separate factual analysis under the Strickland standard" during a "full evi-dentiary hearing"). In the end, in my view, the majority disrupts our well-established jurisprudence in this area without setting forth a convincing rationale for doing so. Accordingly, I join only in its result.

. See also Ramirez v. People, 682 P.2d 1181, 1183 (Colo.1984); People v. Aragon, 186 Colo. 91, 94, 525 P.2d 1134, 1136 (1974); People v. Barker, 180 Colo. 28, 32, 501 P.2d 1041, 1043 (1972).